Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-5, 10 and 13-19 are pending.
	Claims 6-9 and 11-12 have been cancelled.
	Claims 1-2 and 10 have been amended.
	Claims 16-19 have been added.

Withdrawn rejections
	The rejection of claims 10 and 15 under 35 USC 101 is withdrawn in light of amendments made by the applicant.
	The rejection of claims 1-12 under 35 USC 112(a) is withdrawn in light of amendments made by the applicant.
	The rejection of claims 1-5, 10 and 13-15 under 35 USC 112(a) is withdrawn in light of amendments made by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites “transformed seed of the plant of claim 2”. This is indefinite because it could be referring to a seed which would grow the plant of claim 2 or a seed produced by the plant of claim 2. A seed produced by the plant of claim 2 would not necessarily retain the construct required by claim 2 and therefore any transformed plant would read on this claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaur (Kaur et al. Frontiers in plant science. 6(713): 1-13. 2015).
An embodiment of claim 3 is a seed of any transformed plant because the claim is being interpreted to be a seed produced by the plant of claim 2, which would not necessarily inherit the construct incorporated into the plant of claim 2. 
	Kaur teaches a transformed Arabidopsis seed (abstract). 
	Therefore, claim 3 is anticipated by Kaur.

Prior art
	Heyno (Heyno et al. Physiologia Plantarum. 149(3):340-353. 2013) discloses overexpression of a quinone oxidoreductase in a plant (abstract). The examiner has not found a sequence in the prior art within the scope of the claimed sequences which had been identified as a quinone oxidoreductase. One would not have been motivated to combine each of the claimed limitations of the instant invention which requires a quinone oxidoreductase (to catalyze the conversion of quinone to quinol) and a bundle-sheath cell-preferred promoter comprising SEQ ID NO: 3. 

Conclusion
Claim 3 is rejected.
Claims 1-2, 4-5, 10 and 13-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662        

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663